IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00113-CV

                    IN RE PAT GREEN AND THRELKELD
                     & COMPANY INSURANCE AGENCY



                                Original Proceeding

                          From the 249th District Court
                             Johnson County, Texas
                         Trial Court No. DC-C202100405


                          MEMORANDUM OPINION

      Relators Pat Green and Threlkeld & Company Insurance Agency sought to

mandamus the trial court regarding rulings made on motions to transfer venue. By letter

dated July 6, 2022, Green notified the Court that the parties had reached a settlement and

would be dismissing the proceeding. No motion to dismiss has been filed.

      By letter dated August 1, 2022, the Clerk of this Court requested a status report

from Relators regarding the proposed dismissal and notified the parties that if no status

report was received, within 7 days from the date of the letter, the proceeding would be

dismissed. More than 7 days have passed, and no status report has been received.
       Accordingly, this proceeding is dismissed. See TEX. R. APP. P. 42.3(b),(c).




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Petition dismissed
Opinion delivered and filed August 17, 2022
[OT06]




In re Green                                                                          Page 2